NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ANGEL V. ANTES,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,_
Respondent.
2011-3152
Petiti0n for review of the Merit Systen1s Protection
Board in case no. SFO831100717-I-1.
ON MOTION
ORDER
Angel V. Antes moves for leave to proceed in forma
pauperis
Up0n consideration thereof
IT ls 0RDERED THAT:
The motion is granted

ANTES V. OPM
JUN 2 2 2011
cc: Ange1V.Antes
Jeanne E. DaVidson, Esq.
s2 1 THE FEDER
2
FOR THE COURT
lsi J an H0rbaIy
Date J an Horba1y
C1erk
'l1
=-E"':s
!_
2-'S°
we
0
=5
§
S.S.COUBT
JUN 22 2011
IANl'l0MN.'(
C1fll(